DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on June 6, 2022.  Claims 1 – 20 are presented for examination. 
Priority
The applicant's claim for benefit of priority as a continuation of 16/523,413 filed July 26, 2019 has been received and acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 11373221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application independent claims 1, 9 and 17 are anticipated by patent claims 1, 8 and 15.
Patent claim 1, and similarly claims 8 and 15, of US 11373221 B2 is in essence a “species” of the generic invention of application claim 1, and similarly claims 9 and 17.  It has been held that a generic invention is anticipated by a species within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 6 – 12, and 14 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to systems and a method for recommending multi-modal itineraries.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Claim 1 recites:
A system of comprising: 
at least one hardware processor; and 
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising: 
determining one or more attributes of an item based on data entered into fields of a listing user interface; 
identifying one or more additional items based on a comparison of one or more attributes of the one or more additional items with the one or more attributes of the item, each of the one or more additional items having been previously sold; 
determining information associated with the one or more additional items; 
presenting one or more suggestions in a selection user interface region of the listing user interface based on the determined information; and 
based on a user selection of one of the one or more suggestions, presenting, in the listing user interface on a mobile device, a preview of a listing of the item, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for listing an item for sale in an online marketplace, which is an abstract idea.  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements of a processor, computer-readable medium storing instructions, data entered into fields of a listing user interface, a selection user interface region of a listing user interface, and a listing user interface on a mobile device are recited at a high level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in step 2B and does not provide an inventive concept.  Generally linking the abstract idea to a particular technological environment or field of use is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claims 2 – 4, and 6 – 8 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Claim 3 recites additional elements of “a graph including bars as selectable user interface elements”.  Similar to independent claim 1, the additional elements of claim 3 do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or amount to significantly more.  The remaining dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Generally linking the use of the judicial exception to a particular technological environment or field of use, is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
	Claims 9 and 17 are parallel in nature to claim 1, formulated as a method and a system, respectively.  Accordingly, claims 9 and 16 are similarly ineligible.  
	Claims 10 – 12 and 14 - 16 are dependents of claim 9 and claims 18 – 20 are dependents of claim 17 and are parallel in nature to the limitations found in claims 2 – 4 and 5 – 8.  Accordingly, claims 10 – 12, 14 – 16, and 18 – 20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.  

Examiner note: Claims 5 and 13 are directed to eligible subject matter. The additional element of the presenting of the preview of the listing is implemented within the listing user interface such that a user need not exit the listing user interface to view the preview uses the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or generally applying the judicial exception on generic computing devices, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These additional elements provide an improvement to technology or a technological field and is eligible subject matter under Step 2A Prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The invention as claimed solves a technical problem specifically for devices with a small screen (i.e. the claimed mobile device) and is similar to the claims of Core Wireless. As noted in paragraph [0002] of the specification the claimed invention solves the technical challenge for a network-based publication system to provide information to a user that is relevant or useful with respect to a posting of a listing of an item without causing the corresponding user interface to become cumbersome to the user, including when causing presentation of the user interface on a mobile device of the user. The solution to the technical problem is addressed in paragraph [0016] of the specification, which states that the user is able to use the listing user interface enhancement without having to exit the lister user interface to perform additional pricing research (e.g. using a separate application or user interface), which is recited in the claimed invention. The claimed listing interface is a technical improvement in the realm of interfaces because it improves the speed at which a user can make an informed decision on a network-based publication system by limiting the set of data presented on the small screen of a mobile device (see paragraph [0019] of the specification). Furthermore, as described in paragraph [0020] of the specification, the invention as claimed provides specific computer source utilization over prior art systems by reducing processing power, memory, bandwidth and other resources of the network-based publication system because a user is able to combine two separate tasks into one. Therefore, the invention is directed to eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 9, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030083961 A1 to Bezos et al (hereafter Bezos) in view of US 20200104897 A1 to Oh et al (hereafter Oh) and further in view of US 10942967 B1 to Biessmann et al (hereafter Biessmann).  
Claim 1.  Bezos teaches the following limitations,  
A system comprising: 
at least one hardware processor; (FIG. 5A ele. 540; [0114] “web server 540”)
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising: (FIG. 5A ele. 540 and 550; [0124] “web server 540 invokes code 550”)
determining one or more attributes of an item based on data entered into fields of a listing user interface; (FIG. 3C ele. 345; [0091] “condition page 330 restates the product to be listed for sale, and prompts the seller to select from a list 345 of predefined product condition descriptors”; [0092] “condition specified by the seller”; [0080] “Fields, drop down menus, and/or other display elements may alternatively be included in the product detail page for allowing the user to specify the condition”)
identifying one or more additional items based on a comparison of one or more attributes of the one or more additional items with the one or more attributes of the item, each of the one or more additional items having been previously sold; ([0092] “price page 335 displays…a recommended price (given the condition specified on the condition page 330), an average sales price of the item (based on past purchases of used items)”; [0098]; and [0129])
determining information associated with the one or more additional items; ([0092] “price page 335 displays…a recommended price (given the condition specified on the condition page 330), an average sales price of the item (based on past purchases of used items)”; [0098]; and [0129])
presenting one or more suggestions in a selection user interface region of the listing user interface based on the determined information; and (FIG. 3D; [0129] “In response to submission of the condition information, the system preferably looks up pricing information from the product information and product listing databases 560, 562 (block 615), and returns such information (and/or price values calculated therefrom) to the user system 505 for display. FIG. 3D illustrates examples of the types of price information that may be returned to assist the seller in selecting a selling price.”)
based on a user selection(Oh FIG. 3), presenting, in the listing user interface on a mobile device (FIG. 5A ele. 505; [0110] “handheld device”), a preview of a listing of the item (FIG. 3E; [0092] “…confirmation page 340 (FIG. 3E) from which the seller can edit the information entered or immediately list the item for sale by selecting a button 360 to create the listing.”), 

Regarding the following limitation,
based on a user selection of one of the one or more suggestions, presenting, in the listing user interface on a mobile device, a preview of a listing of the item, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute. 
Bezos doesn’t explicitly teach based on a user selection of one of the one or more suggestions.  However, Oh teaches based on a user selection of one of the one or more suggestions, presenting, in the listing user interface on a mobile device, a preview of a listing of the item, see FIG. 3 and [0057], “$990 is a “Suggested price” representing one example of a suggested value that is output on a screen display. Additionally output with the suggested value is a prompt for further input. The further input may be provided via buttons (“List” or “Save draft”)“.  
This step of Oh is applicable to the system of Bezos as they both share characteristics and capabilities, namely, they are directed to user interfaces for listing items for sale in an online marketplace that provides suggested prices for an item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the listing preview of Bezos to include presenting a preview based on selection of one or more suggestions as taught by Oh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bezos in order to make marketing an item for sale more transparent and effortless (see paragraph [0004] of Oh).

 Bezos in view of Oh do not teach:
the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute.  
However, Biessmann teaches, see column 2 line 62 – column 3 line 12, “The attribute verification system may identify … attributes outputted by the linear classifier that are not present in the attributes provided in the item description. The attribute verification system may use these results to validate (e.g., if there are no conflicts and no missing attributes) or invalidate (e.g., if there are conflicts or missing attributes) the user's description. Alternatively or in addition, the attribute verification system may present to the user associated with the listing an indication of … which attributes are missing (based on the attributes outputted by the linear classifier), if any. In some embodiments, the user may be asked to provide confirmation on whether the suggestions are acceptable.”
This step of Biessmann is applicable to the system of Schubert as they both share characteristics and capabilities, namely, they are directed to listing items for sale in an online marketplace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the listing preview of Schubert to include a recommendation to add a missing attribute as taught by Biessmann. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Schubert because without clean and trustworthy item descriptions, users searching for items to purchase may have a difficult time finding relevant items. (see column 1, lines 32 - 34 of Biessmann).  

Claim 9 and claim 17 are directed to a method and a system that recite limitations that are parallel in nature to those addressed above in claim 1.  Claims 9 and 17 are therefore rejected for the same reasons as set forth above for claim 1. 

Claim 7.  Bezos, in view of Oh and Biessmann, teaches the system of claim 1.  Bezos further teaches,  
wherein the one or more suggestions comprise one or more suggested prices. (FIG. 3D; [0129] “FIG. 3D illustrates examples of the types of price information that may be returned to assist the seller in selecting a selling price.”)

Claim 15 recites limitations that are parallel in nature as those addressed above for claim 7.  Claim 15 is therefore rejected for the same reasons as set forth above for claim 7.

Claim 8.  Bezos, in view of Oh and Biessmann, teaches the system of claim 7.  Bezos does not explicitly teach the following limitation, however, Oh further teaches,
further comprising, based on receiving an acceptance of the preview via the mobile device, setting the listing price for the item to the suggested price.  (FIG. 3; [0057], “$990 is a “Suggested price” representing one example of a suggested value that is output on a screen display. Additionally output with the suggested value is a prompt for further input. The further input may be provided via buttons (“List” or “Save draft”) “)
The motivation to combine the teaches of Oh with Bezos would persist from claim 1. 

Claim 16 recites limitations that are parallel in nature as those addressed above for claim 8.  Claims 16 is therefore rejected for the same reasons as set forth above for claim 8. 

Claims 2, 4, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030083961 A1 to Bezos, in view of US 20200104897 A1 to Oh, in view of US 10942967 B1 to Biessmann, and further in view of US 20200104868 A1 to Schubert. 

Claim 2.  Bezos, in view of Oh and Biessmann, teaches the system of claim 1.  Bezos does not explicitly teach, however, Schubert teaches,  
	wherein the information associated with the one or more additional items comprises sales prices of the one or more additional items and sales time periods of the one or more additional items. (Schubert [0041] Based on this pricing history of similarly listed 120 and/or sold objects 110, IE 102 may generate an average, median, or range of prices 104 for FSO 106. For example, price 104 may include a range of prices for which similar objects 110 have sold in the previous 4 weeks, or 6 months (or any other period of interest)”)
This technique of Schubert is applicable to the system of Bezos as they both share characteristics and capabilities, namely, they are directed to determining attributes of similar items listed for sale in an online marketplace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information associated with additional items of Bezos to include sales prices and time periods of the additional items as taught by Schubert. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bezos because it reduces the burden on a user trying to determine how to price a product for sale (see paragraph [0004] of Schubert).
 
Claims 10 and 18 recite limitations that are parallel in nature as those addressed above for claim 2.  Claims 10 and 18 are therefore rejected for the same reasons as set forth above for claim 2. 
 
Claim 4. Bezos, in view of Oh and Biessmann, teaches the system of claim 1.  Bezos does not explicitly teach, however, Schubert teaches,  
wherein the information further comprises demand information pertaining to the item, the demand information derived from a quantity of searches for the item conducted over a time period.  (Schubert [0051] In an embodiment, EM 112 may track search requests 138 for different objects or categories of objects. For example, EM 112 may track how many or how often search requests 138 are received for objects that are similar to FSO 106. IE 102 may determine whether the frequency of search requests 128 is increasing, decreasing, and staying the same relative to a historical average or previous searches. In an embodiment, IE 102 may account for search request 138 information in generating demand indicator 136.)
The motivation to combine the teaches of Schubert with Bezos would persist from claim 3. 

Claims 12 and 20 recite limitations that are parallel in nature as those addressed above for claim 4.  Claims 12 and 20 are therefore rejected for the same reasons as set forth above for claim 4. 
 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030083961 A1 to Bezos, in view of US 20200104897 A1 to Oh, in view of US 10942967 B1 to Biessmann, and further in view of US 20160117371 A1 to Couris et al (hereafter Couris). 

Claim 5. Bezos, in view of Oh and Biessmann, teaches the system of claim 1.  Bezos does not explicitly teach, however, Couris teaches,  
wherein the presenting of the preview of the listing is implemented within the listing user interface such that a user need not exit the listing user interface to view the preview.  (Couris [0027] The preview component 210 is configured to generate a preview portion of an interface, such as a window panel or pane, which among other things provides a data preview. In particular, upon selection of a data source in the workspace by some gesture or other indication (e.g., touch, click, point, hover, voice command ...), a data preview interface portion can be presented in conjunction with a workspace. In other words, the data preview portion is presented within the context of the workspace or in-situ as opposed to outside the context of the workspace in a different window or interface, for example.)  
This technique of Couris is applicable to the system of Bezos as they both share characteristics and capabilities, namely, they are directed to presenting data to a user on a user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presenting a preview of a listing of Schubert to include presenting a preview within the same interface as taught by Couris. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Schubert in order to provide users with a quick overview of the data with which they are working (see paragraph [0031] of Couris).

Claim 13 recites limitations that are parallel in nature as those addressed above for claim 5.  Claim 13 is therefore rejected for the same reasons as set forth above for claim 5. 
 
Allowable Subject Matter
Claims 3, 6, 11, 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8700651 B1 to Thakur teaches techniques for suggesting missing attributes to a user in a listing interface. US 20110161182 A1 to Racco et al teaches techniques for determining similar item descriptions and user interfaces for listing items.  US 20140365338 A1 to Liu et al teaches techniques for generating an item listing based on attributes of similar items listed for sale.  US 20130268561 A1 to Christie et al teaches techniques for presenting a  preview of the item as it would appear in a listing in an online marketplace and a generating a report of missing item attributes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        


/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628